4. Parliament's calendar of part-sessions - 2012 (vote)
(FR) Mr President, yesterday evening, my group discussed amendments that the services have told us are unacceptable. As a result, and following the discussion I had this morning with the heads of delegation and the group leaders, I request that the vote on the calendar be postponed.
(DE) Mr President, we have had no opportunity to discuss this as a group. I was informed about it by Mr Daul a few minutes ago, during this morning's debate, and I have discussed it with the chairs of other groups, namely Mrs Harms and Mr Verhofstadt. I also want to address this point to my group, as we have not, so far, had the opportunity to discuss this. I believe that, with a postponement, there would be a very good chance of reaching a broad consensus over the calendar for 2012. I therefore believe that we should vote through this postponement today.
Mr Schulz spoke in favour of Mr Daul's proposal. I will now give the floor to Mr Fox, who is against this proposal.
Mr President, I was in the Chamber on Monday evening when the Green Group asked for a postponement. Mr Daul and Mr Schulz were here and they both voted against that postponement.
(Applause)
So what has changed? Is it really some important legal issue, or is the truth that they realise they are in severe danger of losing Amendment No 4 and they want to postpone it so as to apply pressure to members of their own groups?
(Applause)
This has nothing to do with the fictitious reason we have been given, and I would urge colleagues to vote against this delay and vote in favour of Amendment No 4.
(Applause)
I will put the request to postpone the vote tabled by Mr Daul to the vote.
(Parliament approved the request to defer the vote)